UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against-
ORDER
JAMIE FRIERSON,
19 Cr. 450 (PGG)
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the sentencing scheduled for February 13, 2020 is
adjourned to March 3, 2020 at 3:00 p.m. in Courtroom 705 of the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, New York. Any submissions on behalf of the
Defendant are due February 11, 2020, and any submission by the Government is due on
February 18, 2020.

Dated: New York, New York

February A , 2020
SO ORDERED.

Duh Aurclahr

Paul G. Gardephe °
United States District Judge

 
